Citation Nr: 0201464	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99 - 11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
furunculosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from April 1975 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which assigned an increased rating 
of 10 percent for service-connected furunculosis, effective 
June 16, 1998, the date of the veteran's reopened claim.  

At the claimant's October 2001 hearing before the undersigned 
Member of the Board sitting at Washington, DC, he expressed a 
desire to reopen his claim for service connection for post-
traumatic stress disorder (PTSD), last denied by an 
unappealed rating decision of January 21, 2000.  That issue 
is referred to the RO for further action as appropriate.

The veteran's service medical records show that he was 
discharged from the U.S. Marine Corps in September 1978, by 
reason of unfitness for further service due to physical 
disability stemming from chronic, recurrent furunculosis 
incurred during active service.  An RO rating decision of 
March 1979 granted service connection for chronic 
furunculosis, evaluated as 10 percent disabling from the date 
following service separation.  That rating was not appealed, 
and became final after one year.  

The Board notes, in passing, that the veteran failed to 
report for scheduled VA examinations in November and December 
1979, despite being notified of such pending examinations at 
his address of record.  His award of VA disability 
compensation benefits was suspended, effective January 1, 
1980, for failure to report for scheduled VA examination, and 
he was notified of that action by RO letter of January 4, 
1980, sent to his address of record.  No response was 
received from the veteran.  The veteran subsequently failed 
to report for a scheduled VA examination in February 1980, 
despite being notified of such pending examination at his 
address of record.  His award of VA disability compensation 
benefits continued to be suspended for failure to report for 
scheduled VA examination, and he was notified of that action 
by RO letter in March 1980, sent to his address of record.  
No response was received from the veteran, and his VA 
disability compensation benefits remained in a suspended, no-
payment status.

The veteran has asserted that he did not receive the notices 
sent to him of his pending VA examinations, and did not 
receive the RO letters informing him that his benefit 
payments were being suspended, or that the suspension of 
payment of those benefits was being continued.  However, the 
record shows that all such letters of notification were 
directed to the veteran's address of record (the address 
provided by the veteran at the time of his last prior VA 
examination in February 1979).  Moreover, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that there is a presumption of regularity that attaches to 
the administrative government process of mailing that the 
appellant has not rebutted.  See Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997);  Rosler v. Derwinski, 1 Vet. App. 241, 
241 (1991).  The veteran's testimony that he did not receive 
the indicated notifications, without any supporting 
documentation that the VA's mailing practices were irregular, 
does not meet the "clear and convincing" burden required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992).  In addition, the record fails to 
show that any of those letters of notification were returned 
as undeliverable.  

In June 1998, the veteran reopened his claim for VA 
disability compensation benefits for his service-connected 
furunculosis and reported for a scheduled VA examination.  A 
rating decision of December 1998, now on appeal, increased 
the rating for furunculosis to 10 percent, effective in June 
1998, the date of his reopened claim.  The veteran was 
informed of the action taken and of his right to appeal that 
determination.  The veteran filed a timely notice of 
disagreement with the 10 percent rating evaluation assigned 
for his service-connected furunculosis, giving rise to this 
appeal.  A Statement of the Case was provided, and the 
claimant perfected his appeal.   

Based upon the foregoing, the Board finds that the only issue 
which has been perfected and certified on appeal, and which 
is properly before the Board at this time is that of a rating 
in excess of 10 percent for service-connected furunculosis.  
The Board accordingly limits its consideration to that issue.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
Holliday v. Principi, 15 Vet. App. 21 (2001), the Court 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, although the Court 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with, as relevant in this case, the same 
effective date of the VCAA, November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
However, some regulations governing reopening of previously 
and finally denied claims were also revised effective the 
date of publication on August 29, 2001.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations specific to such claims 
are inapplicable to the instant appeal and will not be 
further discussed.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 14 Stat. 2096, 2096-99 (November 9, 2000);  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Further, the VCAA redefines VA's duty to assist under 
the new 38 U.S.C.A. § 5103A(a) through (d), including the 
provision of a medical examination, unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096, 2097-98 (November 9, 2000) [codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO must provide the claimant and his representative 
complete written notice of the provisions of the VCAA and its 
implementing regulations.  All additional relevant evidence 
necessary for an equitable disposition of the instant appeal 
must be obtained by the RO, and VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist a claimant in obtaining all evidence necessary 
to substantiate his claims must be fully met.  

The RO should ask the veteran to provide the complete names 
and addresses of all private or VA physicians or medical 
facilities where he received treatment or evaluation for his 
service-connected furunculosis since June 1998.  With any 
necessary authorizations, the RO should obtain all such 
evidence identified by the claimant.

In addition, the claimant has asked that he be afforded 
another VA specialist examination to determine the current 
nature, extent and disabling or disfiguring manifestations of 
his service-connected furunculosis.  The RO should schedule a 
VA special dermatological examination of the claimant, 
including unretouched color photographs of all affected 
areas, in order to determine the current nature, extent, and 
disabling or disfiguring manifestations of his service-
connected furunculosis.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The best evidence would be 
medical evidence showing ongoing treatment for the veteran's 
service-connected furunculosis, as well as any disabling 
manifestations of that condition.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in this remand by 
the Board.  All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should provide the claimant 
and his representative complete written 
notice of the provisions of the VCAA and 
its implementing regulations.  All 
additional relevant evidence necessary 
for an equitable disposition of the 
instant appeal should be obtained by the 
RO, and VA's duty of notification to the 
claimant of required information and 
evidence and its duty to assist a 
claimant in obtaining all evidence 
necessary to substantiate his claim must 
be fully met.

2.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
service-connected furunculosis since June 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.

3.  Upon completion of the foregoing, the 
RO should schedule a special VA 
dermatological examination of the veteran 
by a qualified specialist to determine 
the current nature, extent and disabling 
or disfiguring manifestations of his 
service-connected furunculosis.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination, and the 
examiner should affirmatively indicate 
that he or she reviewed the claims 
folder.  The examination is to be 
conducted in accordance with the AMIE 
Guidelines for Dermatological and Scar 
Examinations, and should include 
unretouched color photographs of all 
bodily areas affected.  The examiner 
should express an opinion as to the 
impact of the veteran's service-connected 
furunculosis upon his employability.  The 
basis for that opinion should be 
specifically identified, and any and all 
opinions expressed must be accompanied by 
a complete rationale.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested dermatological 
examination report does not include all 
test reports, unretouched color 
photographs, or opinions requested, or if 
the report does not affirmatively 
indicate that the examiner reviewed the 
claims folder, appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service-connected furunculosis, in light 
of the additional evidence obtained.  

If the benefit sought on appeal remains denied, the claimant 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).







